 

Exhibit 10.4

 

May 15, 2017

 

C. Brad Benge

CSI Compressco LP

24955 Interstate 45 North

The Woodlands, Texas 77380

 

Re:  Retention Bonus

 

Dear Brad:

 

We recognize your past contributions and potential to continue to make a
significant impact on the future growth and success of CSI Compressco LP, and we
are pleased to offer you the opportunity to earn a retention bonus as set forth
in this letter.  

 

Subject to the terms and conditions in this letter, you will be eligible to earn
a total retention bonus of $300,000 (the “Bonus”), which is payable in the
increments below if you remain actively employed by us in good standing through
each of the following dates:

 

•

$100,000 payable not later than May 26, 2017; and

 

•

$200,000 payable on May 15, 2018.

 

Nothing in this letter is a guarantee of your continued employment with CSI
Compressco. This letter contains the entire understanding between you and CSI
Compressco with regard to the Bonus, and supersedes all prior oral and written
discussions with respect to the Bonus.

 

We very much appreciate your past efforts to enhance the success of our business
operations and look forward to continuing our successful relationship.

 

Sincerely,

 

/s/ Timothy A. Knox

Timothy A. Knox

President, CSI Compressco GP Inc.

 

ACCEPTED May 15, 2017 by:

 

 

/s/ C. Brad Benge

C. Brad Benge

 

 